Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. Regarding the remarks filed on 12/02/2020, it is argued that claims 1-3 and 13 have been amended to overcome the combination of Hurley (US Patent No.: 9,468,542), Phillips (US PGPub No.: 2016/0074178), Butler (US PGPub No.: 2013/0103166), Summit (US PGPub No.: 2009/0299490), and Montez (US PGPub No.: 2017/0290685).  However, while the claim language has been made clearer, independent claims 1 and 13 are still seen as being read upon by these references. This is due to the fact that the parts of claims 2 and 3 that were brought into claim 1 are still taught by these references. For example, Hurley still teaches the use of hemp, wool, and cotton disclosed in column 9 lines 52-67 and column 10 lines 1-8.  As the materials in claim 1 and 13 are “selected from the group consisting of at least one hemp, flax, wood pulp, bamboo, tencel, cotton, wool, camel hair, cashmere, mohair, silk, jute, ramie and sisal,” this is enough to read on this claim.  Should hemp, wool, and cotton be taken out of this list of materials, Hurley will no longer apply. With respect to the interview initiated on 12/1/2020, it was stated that further material properties being added to the independent claims would be beneficial toward moving this case closer to allowance. Here, it is advised that adding more details that are present in the specification into the claims would be beneficial as the claims as Hurley has a nominal recitation of materials.  
With respect to the new limitations, Hurley is seen to teach a material selected from the group consisting of at least one of hemp, flax, wood pulp, bamboo, tencel, cotton, wool, camel hair, cashmere, mohair, silk, jute, ramie and sisal with the use of hemp, wool, and cotton being disclosed in column 9 lines 52-67 and column 10 lines 1-8 of Hurley as presented in claim 1 an .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (US Patent No.: 9,468,542) in view of Phillips (US PGPub No.: 2016/0074178) and Butler (US PGPub No.: 2013/0103166).
Regarding claim 1, Hurley discloses a prosthetic device comprising (disclosed in the abstract and shown in figure 12): a socket (shown in figure 12, with the liner of the socket being part 101. This is detailed in column 15 lines 8-20) configured to accept a limb residuum (shown in figure 12 as part 90, which is disclosed as being a residual limb in figure 12) and comprising a resin composition reinforced by a material comprising at least one of a plant and/or animal-based fiber (a liner is disclosed in the abstract with a use of wool, felt, hemp, or cotton disclosed in column 9 lines 52-67 and column 10 lines 1-8) selected from the group consisting of at least one of hemp, flax, wood pulp, bamboo, tencel, cotton, wool, camel hair, cashmere, mohair, silk, jute, ramie and sisal (the use of hemp, wool, and cotton are disclosed in column 9 lines 52-67 and column 10 lines 1-8 of Hurley); and a shank mechanically attached to the socket (shown in figure 12, being the connector part 66.  This is further detailed in column 16 lines 54-67 and column 17 lines 1-14).
However, Hurley does not explicitly disclose that it is a resin composition that is being reinforced by a material comprising at least one of a plant and/or animal based fiber. Instead, Phillips does disclose the use of a resin in paragraphs [0009]-[0011]. This will be used with the disclosed fibers of Hurley to create a socket for a residual limb.
It would be seen as beneficial to create a socket with the use of a resin like presented in Phillips for the device of Hurley as the method of making a socket in Phillips will allow for a creation of “a casted form of a residual limb,” which is detailed in [0007] of Phillips.  Looking at paragraphs [0007]-[0012], we see that Phillips is using a casting via a resin to create a socket that will match the topology of the residual limb of a user.  This will enable a better fit of the 
Hurley in view of Phillips also does not teach an instance wherein do not teach an instance wherein the material is braided to form a braided sleeve. Instead, Butler teaches a braid pattern that has a bi-directionally woven strip of material (disclosed in [0046] as a biaxial braid) which creates a radial braid pattern as shown in figure 5.  A sleeve per se is disclosed in [0007] and shown in figure 1. This braid can be used for the socket of the prosthesis device, like the one shown in figure 1 of Butler.
It would be seen as obvious to incorporate the braided structure presented in Butler into the sockets of Hurley and Phillips as this braid is seen as a way to secure the prosthetic device of Butler to a patient’s leg under a tension.  As disclosed in [0046], the braids here will lengthen under tension.  This will prevent the leg of a user from slipping out of the device (with the increased attachment force outlined in [0004]).  These braids can be used with the resin compound of Phillips while incorporating the natural materials used in the socket of Hurley. As a result, one with skill in the art would find it obvious to incorporate the braded structure of Butler into the devices of Hurley and Phillips in order to secure the leg within the socket of the prosthetic device. 
Regarding claim 2, Hurley in view of Phillips and Butler teaches the prosthetic device of claim 1, wherein Hurley discloses that the material does not comprise carbon fiber or fiberglass fibers (in column 9 lines 52-67 and column 10 lines 1-8 of Hurley, a plurality of natural and synthetic fibers that are not carbon fiber or fiberglass are disclosed as possibly being used for the socket liner.  Carbon fiber or fiberglass are not solely disclosed for use in Hurley). 
Regarding claim 3, Hurley in view of Phillips and Butler teaches the prosthetic device of claim 1, wherein Hurley discloses that the material is further layered in a manner resulting in a 
While a bi-directional weave is not explicitly disclosed, the word weave is implied to mean that interlacing threads of a material are present in the material, which will also require that not all threads will be in the same direction.  As such, it is then argued that one with skill in the art would assume that the woven fibers of Hurley would need to be bi-directionally woven in nature as per the definition of weave.  
Regarding claim 4, Hurley in view of Phillips and Butler teaches the prosthetic device of claim 1, wherein Hurley discloses that the plant and/or animal-based fiber is derived from a plant of the Cannabis genus (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in column 9 lines 52-67 and column 10 lines 1-8).
Regarding claim 5, Hurley in view of Phillips and Butler teaches the prosthetic device of claim 1, wherein Hurley discloses the plant and/or animal-based fiber comprises a mat of woven hemp fibers (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in column 9 lines 52-67 and column 10 lines 1-8. These are in a woven structure in column 12 lines 41-60).
Regarding claim 6, Hurley in view of Phillips and Butler teaches the prosthetic device of claim 1, wherein Hurley discloses that the material is hemp (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in column 9 lines 52-67 and column 10 lines 1-8).
Regarding claim 7, Hurley in view of Phillips and Butler teach the prosthetic device of claim 1, wherein Hurley teaches an instance when an upper section of the prosthetic device (the upper part of the prosthesis device itself is around part 54 in figure 12) is configured to be operatively and releasably secured or non-releasably secured to a limb residuum (as per 
Regarding claim 8, Hurley in view of Phillips and Butler teach the prosthetic device of claim 1, wherein Hurley discloses a lower section of the prosthetic device is configured to be operatively and releasably secured or non-releasably secured to a prosthetic arm and/or hand or leg and/or foot (connection to a foot shown in figure 12.  The lower portion of the prosthetic device will the closest to where part 5 is pointing, where an opening is presented for the residual limb 90).
Regarding claim 9, Hurley in view of Phillips and Butler teach the prosthetic device of claim 1, wherein Hurley discloses that the limb residuum is a portion of an arm or leg (shown in figure 12, use of a device on a leg disclosed in column 7 lines 36-42).
Regarding claim 10, Hurley in view of Phillips and Butler teach the prosthetic device of claim 1, wherein the device further comprises a prosthetic arm and/or hand element or leg and/or foot element (shown in figure 12, use of a device on a leg disclosed in column 7 lines 36-42).
Regarding claim 12, Hurley in view of Phillips and Butler teach the prosthetic device of claim 1, wherein Hurley discloses that the socket configured to accept the limb residuum is at least 80% comprised of an environmentally friendly, renewable and/or sustainable material (the use of hemp, which is seen as an environmentally friendly and renewable material, is disclosed in column 9 lines 52-67 and column 10 lines 1-8).
Claims 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (US Patent No.: 9,468,542) in view of Phillips (US PGPub No.: 2016/0074178)
Regarding claim 13, Hurley discloses a socket of a prosthetic device (shown in figure 12, with the liner of the socket being part 101. This is detailed in column 15 lines 8-20), wherein the socket comprises a resin composition reinforced by a material comprising at least one of a plant and/or animal-based fiber (a liner is disclosed in the abstract with a use of wool, felt, hemp, or 
However, Hurley does not explicitly disclose that it is a resin composition that is being reinforced by a material comprising at least one of a plant and/or animal based fiber. Instead, Phillips does disclose the use of a resin in paragraphs [0009]-[0011]. This will be used with the disclosed fibers of Hurley to create a socket for a residual limb.
It would be seen as beneficial to create a socket with the use of a resin like presented in Phillips for the device of Hurley as the method of making a socket in Phillips will allow for a creation of “a casted form of a residual limb,” which is detailed in [0007] of Phillips.  Looking at paragraphs [0007]-[0012], we see that Phillips is using a casting via a resin to create a socket that will match the topology of the residual limb of a user.  This will enable a better fit of the socket of the residual limb, and will allow for a comfortable fit as per [0007].  As both of these factors are important for an external prosthetic device, one with skill in the art would find it obvious to incorporate the resin of Phillips into the device of Hurley
Regarding claim 14, Hurley in view of Phillips teaches the socket of claim 13, wherein Hurley discloses the plant and/or animal-based fiber is derived from a plant of the Cannabis genus (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in column 9 lines 52-67 and column 10 lines 1-8).
Regarding claim 15, Hurley in view of Phillips teaches the socket of claim 13, wherein Hurley discloses the plant and/or animal-based fiber comprises a mat of woven hemp fibers (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus 
Regarding claim 16, Hurley in view of Phillips teaches the socket of claim 13, wherein Hurley discloses that the material is hemp (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in column 9 lines 52-67 and column 10 lines 1-8).
Regarding claim 17, Hurley in view of Phillips discloses the socket of claim 13, wherein Hurley discloses the socket is at least 80% comprised of an environmentally friendly, renewable and/or sustainable material (the use of hemp, which is seen as an environmentally friendly and renewable material, is disclosed in column 9 lines 52-67 and column 10 lines 1-8).
Regarding claim 18, Hurley in view of Phillips disclose a method of manufacturing the prosthetic device of claim 1 (details of how Hurley is set up is in the abstract.  For a method of manufacture, Phillips does detail this in paragraphs [0007]-[0013], in which the method of manufacture here can be applied to the prosthetic device and socket of Hurley).
Regarding claim 20, Hurley in view of Phillips disclose the method of claim 18, wherein the plant and/or animal-based fiber of the prosthetic device is derived from a plant of the Cannabis genus (the use of hemp, which is seen as a plant based fiber derived from a plant of the cannabis genus which is disclosed in column 9 lines 52-67 and column 10 lines 1-8).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley (US Patent No.: 9,468,452) in view of Phillips (US PGPub No.: 2016/0074178) and Butler (US PGPub No.: 2013/0103166) in further view of Summit (US PGPub No.: 2009/0299490).
Regarding claim 11, Hurley in view of Phillips and Butler disclose the prosthetic device of claim 1. However, neither Hurley nor Phillips disclose an instance wherein the prosthetic device has substantial tensile strength, integral strength and/or is capable of storing and releasing energy. Instead, Summit does disclose a prosthetic leg with a means to store and release 
It would be seen as obvious to incorporate the prosthetic limb of Summit into the device of Phillips and Hurley as the prosthetic limb of Summit has both an energy storage means and a cushioning.  This will be implemented by incorporating a flexible foot structure in [0050]. This is seen as being beneficial to a user in [0012] as the energy storage will allow for a more efficient running by the user of the prosthesis. The cushioning is also disclosed with the energy storage means in [0050] which will provide a means to reduce forces provided on the foot portion of the implant. Therefore, it stands to reason that the energy storing means of Summit will allow for an easier movement of the user using the device and the cushioning means allowing for a reduction in force.  As such, it will be seen as obvious to one with skill in the art to incorporate the teachings of Summit into the devices of Phillips and Hurley. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in Hurley (US Patent No.: 9,468,452) in view of Phillips (US PGPub No.: 2016/0074178) in further view of Montez (US PGPub No.: 2017/0290685).
Regarding claim 19, Hurley in view of Phillips disclose the method of claim 18. However, they do not disclose an instance wherein the method comprises additive manufacturing or 3D printing. However, Montez does disclose additive manufacturing to form a prosthetic device in the abstract, as well as paragraphs [0025] and [0038]. This can be used to create the prosthesis in Hurley and in Phillips
It would be viewed as obvious to use additive manufacturing to manufacture a prosthetic implant as additive manufacturing is a method known in the art to create a prosthesis.  This is presented within Montez.  As per [0038] of Montez, we see one of the benefits to a 3D printing of Montez being the fact that the 3D printing can use scan data to make a prosthesis. This is seen as being beneficial as using a scan of a patient’s body will enable the prosthesis to properly contour to the residual limb area. Also, as implied in [0003] and [0038], the use of 3D .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/SUBA GANESAN/Primary Examiner, Art Unit 3774